The only question here presented is whether the action of the trial court in granting defendants' motion for judgment at the conclusion of all the evidence and in dismissing the petition of plaintiffs was error prejudicial to the plaintiffs. The reasons assigned by the trial court for its action are immaterial.
As pointed out in the majority opinion the evidence was in conflict and the trial court made no determination as to whether one unlawful sale was actually consummated. In my opinion the record discloses sufficient evidence of probative value which if believed by the trial court as the trier of the facts would justify a finding that no unlawful or Sunday sale was in fact made, from which it would follow that judgment should be entered for the defendants and the petition of the plaintiffs should be dismissed.
I must, therefore, dissent from the judgment herein reversing the trial court and remanding the cause as in my opinion the action of the trial court should be affirmed. *Page 253